Douglas, J.
The issue raised by this case is whether a letter issued by the Ohio State Dental Board advising dentists that BQP may remove cement, debris and loose bands from a patient’s teeth violates R.C. 4715.39.
Appellee argues that the letter of February 19, 1982 is merely an advisory opinion, offering the board’s interpretation of the meaning of rules already adopted by the board. Specifically, it is appellee’s contention that the board’s letter is not a “rule” requiring promulgation but a statement of clarification regarding Ohio Adm. Code 4715-11-01 through 4715-11-03, 4715-3-01 and 4715-9-01. This court does not agree.
By enacting R.C. 4715.39, the Ohio General Assembly sought to protect dental consumers from permanent harm caused by untrained and unskilled individuals. The performance of dental procedures which involve the risk of irremediable injury are limited to licensed dentists and hygienists. Although auxiliary personnel may assist dentists with certain basic tasks, the legislature has limited their use to procedures where the risk of harm will be minimal. Recognizing the temptation to maximize the use of lower-paid auxiliaries, the General Assembly limited the board’s authority to expand their duties. Specifically, the board was not granted informal administrative power to prescribe tasks for auxiliaries, but could do so only by formal, reviewable rule-making. As a matter of public health, it is imperative that the protective regulatory efforts of the General Assembly be sustained. It follows, then, that R.C. 4715.39 must be construed to give effect to legislative intent.
Absent ambiguity, a statute is to be construed without resort to a process of statutory construction. As this court stated in paragraph five of the syllabus of Sears v. Weimer (1944), 143 Ohio St. 312 [28 O.O. 270]:
“Where the language of a statute is plain and unambiguous and conveys a clear and definite meaning there is no occasion for resorting to rules of statutory interpretation. An unambiguous statute is to be applied, not interpreted.”
*24R.C. 4715.39 provided, at the time relevant herein, in pertinent part:
“Subject to the rules of the state dental board, licensed dentists may-assign to qualified personnel such dental procedures that do not require the professional competence or skill of the licensed dentist or dental hygienist as the board by rule authorizes such personnel to perform. * * *” (Emphasis added.)
The meaning of this provision is clear. Unlicensed personnel may not be assigned any dental procedure without an authorizing board rule. The trial court was correct in ruling:
“Clearly, the legislature intended that the delegation of procedures not specifically authorized be prohibited. The opposite conclusion, advanced by defendants, that what is not specifically prohibited must be allowed, violates the express legislative intentions found in Section 4715.39. * * *”4
The appellee argues that in conformity with R.C. 4715.39, it has already adopted rules which authorize the challenged procedures. Appellee refers the court to Ohio Adm. Code 4715-11-01 and 4715-3-01. The first rule provides:
“Basic qualified personnel — functions
“A licensed dentist may, in accordance with board rules, assign under his direct supervision and full responsibility basic remediable intra-oral dental tasks and/or procedures to basic qualified personnel.” (Emphasis added.)
By itself, this rule does little to assist dentists in determining what procedures to delegate to their BQP. Rather it apparently refers them to some other rule(s). Turning then to the second rule, Ohio Adm. Code 4715-3-01 sets forth as a definition, those tasks that are delegable. Ohio Adm. Code 4715-3-01(E) provides:
“ ‘Basic remediable intra-oral dental tasks and/or procedures’ — Basic remediable intra-oral dental tasks and/or procedures are defined as those which do not create irreparable changes within the oral cavity or the contiguous structures. Basic remediable intra-oral dental tasks and/or procedures include the exposure of dental radiographs but do not include any advanced remediable intra-oral tasks and/or procedures as defined by these rules.”
The only task specifically mentioned in this rule is the exposure of dental radiographs. In fact, this definition is little more than a repetition of R.C. 4715.39 which in part specifies what BQP may not do. R.C. 4715.39, in part, reads:
“Nothing in this section shall be construed by rule * * * or otherwise *25to authorize [basic] ‘qualified personnel’ * * * to perform * * * [an] intraoral procedure that contributes to or results in an irremediable alteration of the oral anatomy * * *.”
By including the words “[s]ubject to the rules of the * * * board,” the legislators must certainly have meant for dentists to be guided by rules more specific than those included in the statute. As a mere affirmative restatement of an R.C. 4715.39 prohibition, Ohio Adm. Code 4715-3-01(E) is insufficient to allow procedures other than the one specifically mentioned. It is the duty of the board to provide specific guidance to Ohio dentists through the enactment of rules pursuant to R.C. Chapter 119. If the board wished to authorize BQP to remove cement, loose bands or debris, it must do so by an appropriate, formal rule.
In addition, the trial court found that the language of the letter was so broad that it allowed procedures both authorized and prohibited under R.C. 4715.39. R.C. 4715.39 specifically prohibits BQP from removing calcarious deposits or accretions from the teeth. In relevant part it states:
“Nothing in this section shall be construed * * * to authorize [basic] ‘qualified personnel’ * * * to perform the duties of a dental hygienist including the removal of calcariom deposits or accretions on the crowns and roots of teeth * * (Emphasis added.)
The trial court gave deference to the testimony of appellants’ expert, that hardened cement was an accretion within the meaning of the statute. Thus, BQP are prohibited from performing this specific task under R.C. 4715.39.
We hold that an advisory opinion letter which has the effect of permitting dentists to delegate intraoral procedures to basic qualified personnel without an extant rule violates R.C. 4715.39.
The court of appeals reviewed those sections of the Revised Code and the rules promulgated by the board which set forth the lawful practices of dental hygienists and qualified personnel. The court concluded that R.C. 4715.23 and 4715.39 and Ohio Adm. Code 4715-3-01(L), 4715-3-01(D) and (E), and 4715-9-01 have no specific provisions concerning the types of instruments that may be used, but only pertain to the tasks that may be performed. We disagree. Most dental tasks can only be completed by the use of dental instruments. Which instruments, and how they will be used, must certainly be considered in light of the legislature’s intent to prevent harm. Considerations of public safety require a more reasonable interpretation.
Uncontroverted expert testimony established that the surgical instruments often used to remove hardened cement also rémove some amount of enamel any time they are used. Whether in skilled or unskilled hands, constant use of these tools will damage the tooth. As previously noted, R.C. 4715.39 provides that the board, “by rule * * * or otherwise, ” may not authorize BQP to engage in any intraoral procedure that contributes to or results in irremediable alterations of the oral anatomy. It is *26this court’s conclusion that tasks or procedures which require the use of dental instruments in ways more likely than not to cause irremediable alterations of the oral anatomy may not lawfully be delegated to basic qualified personnel by rule or otherwise.
Accordingly, this court reverses the judgment of the court of appeals and reinstates the decision and judgment entry of the trial court.

Judgment reversed.

Celebrezze, C.J., Sweeney, Wise, C. Brown and Wright, JJ., concur.
Holmes, J., dissents.
Wise, J., of the Fifth Appellate District, sitting for Locher, J.

 It should be noted that effective March 15, 1982, R.C. 4715.39 was amended as follows:
“The state dental board may adopt rules, in accordance with Chapter 119. of the Revised Code, defining duties which may be performed by qualified personnel, and may adopt rules establishing training and practice standards for qualified personnel; such standards may include examination and issuance of a certificate.” (Emphasis added.)